Exhibit 10.12

ASSIGNMENT AND ASSUMPTION AGREEMENT

KNOW ALL MEN BY THESE PRESENTS, that McAleer Computer Associates, Inc., an
Alabama corporation (the “Assignor”), for and in consideration of the sums set
forth in that certain Asset Purchase Agreement by and among Assignor, Assignee
and William J. McAleer, the sole shareholder of Assignor, dated November 21,
2006 (the “Purchase Agreement”) to be paid in lawful money of the United States,
and other good and valuable consideration to Assignor, at or before the signing
and delivery of these presents, by Computer Software Innovations, Inc., a
Delaware corporation (the “Assignee”), the receipt and sufficiency whereof are
hereby acknowledged, hereby assigns and transfers to Assignee all of Assignor’s
right, title, and interest in and to all its intangible personal property and
rights composing portions of the Subject Assets (excluding the Excluded Assets)
as described in the Purchase Agreement (the “Assets”).

Assignor, for good and valuable consideration, the receipt of which is hereby
acknowledged, does hereby transfer and assign to Assignee all of Assignor’s
right, title and interest in, to and under the Assets, together with the
goodwill of the business associated therewith and which is symbolized thereby,
the same to be held and enjoyed by Assignee, its successors and assigns.

Assignee hereby accepts this assignment and covenants with Assignor from and
after the date hereof to assume and faithfully perform and discharge all of the
terms, covenants, liabilities, and obligations (subject to the Purchase
Agreement) maturing and to be performed or discharged by Assignor under the
above assigned Assets, if any, beginning on the date hereof and henceforth.

This assignment is made, executed, and delivered pursuant to the Purchase
Agreement, and is subject to all the terms, provisions and conditions thereof,
including (without limitation) the mutual indemnifications therein. To the
extent of any conflict between the terms hereof and thereof, the terms of the
Purchase Agreement shall be controlling.

All capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Purchase Agreement unless the context clearly requires
otherwise.

[Signature Page to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed and delivered this Assignment
and Assumption Agreement to be legally binding and effective as of the date set
forth above.

 

ASSIGNOR:

MCALEER COMPUTER ASSOCIATES, INC.,

an Alabama corporation

/s/ William J. McAleer

William J. McAleer, President ASSIGNEE: COMPUTER SOFTWARE INNOVATIONS, INC., a
Delaware corporation

/s/ Nancy K. Hedrick

Nancy K. Hedrick, President and CEO